DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 25-37) in the reply filed on 05/26/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-26, 28-30 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, EP 2501189.
Regarding claims 25 and 37, Zhao discloses a method and system for inter-cell interference coordination comprising: receiving uplink interference detection related information from at least one base station (fig. 10, step L4, page 12, lines 36-37, receiving uplink High interference Indicator (HII) and uplink interference Overload Indicator (OI) information from n neighboring cells via an X2 interface); and distributing a list of the uplink interference detection related information to target base stations (fig. 10, step L5, page 12, lines 45-46, and 49-50, sending OI and HII information to the neighbor cells in the cell list via the X2 interface).  
Regarding claim 26, Zhao discloses wherein the uplink interference detection related information is sent from the at least one base station based on an aerial user equipment event (see fig. 10, step L2, page 12, lines 9-10, classifying user according to Reference Signal Received Power (RSRP) of a serving cell and that of a neighboring cell that are reported by the users).  
Regarding claim 28, Zhao discloses wherein: the receiving uplink interference detection related information from at least one base station comprising receiving the uplink interference detection related information from a plurality of base stations (see fig. 10, step L2, page 12, lines 9-10, classifying user according to Reference Signal Received Power (RSRP) of a serving cell and that of a neighboring cell that are reported by the users); and combining the uplink interference detection related information received from the plurality of base stations into an information list; and distributing the information list to the target base stations (see fig. 10, step L3, page 12, lines 26-34).  
Regarding claim 29, Zhao discloses receiving aerial flying related information from the at least one base station (fig. 10, step L4, page 12, lines 36-37, receiving uplink High interference Indicator (HII) and uplink interference Overload Indicator (OI) information from n neighboring cells via an X2 interface); and distributing the aerial flying related information to the target base stations (fig. 10, step L5, page 12, lines 45-46, and 49-50, sending OI and HII information to the neighbor cells in the cell list via the X2 interface).  
Regarding claim 30, Zhao discloses wherein distributing the list of the uplink interference detection related information based on an aerial user equipment event (fig. 10, steps L4-L5, page 12, lines 36-50).  
Regarding claim 32, Zhao discloses wherein distributing the list of the uplink interference detection related information to base stations that belong to the same tracking area or several tracking areas in a specific area (fig. 10, step L2 and L4, serving cell and neighbor cells in a cell list).  
Regarding claim 33, Zhao discloses wherein distributing the list of the uplink interference detection related information to base stations that are near flying path of an aerial user equipment (fig. 10, step L2, page 12, lines 9-10 neighbor cells).  
Regarding claim 34, Zhao discloses wherein distributing the list of the uplink interference detection related information to base stations that are in the area restricted by distance (fig. 10, step L2, page 12, lines 9-10 neighbor cells, each neighbor cell is restricted by a distance service area).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 31 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as shown above.
Regarding claim 27, Zhao does not disclose wherein the uplink interference detection related information is distributed from the at least one base station periodically. Examiner takes official notice the uplink interference detection related information is distributed periodically is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Zhao system in order to improve quality of service because system status is periodically updated.
Regarding claim 31, Zhao does not disclose wherein distributing the list of the uplink interference detection related information periodically. Examiner takes official notice distributing the list of the uplink interference detection related information periodically is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Zhao’s system in order to improve quality of service because network status is periodically updated.
Regarding claim 35, Zhao does not disclose wherein in the condition that the uplink interference detection related information is changed, an update indication is received from the at least one base station. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Zhao’s system in order to improve quality of service because system status is updated.
Regarding claim 36, Zhao does not disclose wherein in the condition that an aerial user equipment is leaving a serving base station, a user equipment removal indication is received from the base station. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Zhao’s system in order to improve quality of service because network status is updated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463